Citation Nr: 1027503	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-31 784	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a permanent 100 percent disability evaluation for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to December 
1968.  

This matter came before the Board of Veterans' Appeals (BVA or 
Board) from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  
Jurisdiction over the Veteran's claims file was subsequently 
transferred to the RO in Portland, Oregon.


FINDINGS OF FACT

The benefit requested by the Veteran has been granted, and there 
remain no issues of fact or law in controversy.


CONCLUSION OF LAW

There remain no issues of fact or law in controversy, and thus, 
the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  This claim was remanded by the 
Board in an April 2009 decision for further development.  
Specifically, the Board requested a VA examination to determine 
the permanency of the Veteran's PTSD disability.  The examination 
was completed, and the RO issued a Supplemental Statement of the 
Case (SSOC) in May 2010 in which it was noted that a permanent 
total rating had been granted for the Veteran's service-connected 
PTSD.  Thus, although the Veteran and his representative have 
continued to prosecute the appeal, there remain no allegations  
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal, and it must be dismissed.


ORDER

The appeal is dismissed.


___________________________
ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


